The opinion of the Court was delivered by
Moses, C. J.
The Court of Appeals, in its opinion in this case, (13 Rich., Eq., 268,) indicated the proper mode of applying the relief intended by the Ordinance of September, 1865, to the particular circumstances involved in it.
It also held that the Circuit decree, which it confirmed, conformed exactly to such mode.
The Commissioner proceeded to take the testimony, and submitted his report, to which four exceptions were filed. These were overruled by the Chancellor, and are here made grounds of appeal from his decretal order. Of these, at the hearing in this Court, the first, third and fourth were abandoned. The second is in the words following: “Because, in any view, the Commissioner, in estimating the value of the slaves, should have taken into consideration the general emancipation which had been proclaimed, and was in process of being enforced by the United States Government, and which was, in fact, shortly after carried into effect; and, taking this into consideration, he should have fixed their true value at the price of *101the hire of the slaves from the time they went into possession of defendant, until the occupation of the State by the Federal troops.”
This exception, in fact, presents a new question — one not taken in the answer, neither submitted at the hearing, nor made a ground of appeal against the decree. The judgment of the Court of Appeals regarded the negroes, which made a part of the contract, as property, and their true value, as such, in currency, was to be ascertained. To change the relation in which they were accepted by both parties, and to ask now that only the hire should be estimated, by reason of the new condition they assumed long subsequent to the sale, is to seek a position which the appellant, from the course of the proceedings, cannot occupy.
He is concluded, by the appeal decree, from any ground of de-fence that does not necessarily and legitimately arise under it.
The appeal decree left nothing to the Commissioner to ascertain but the sum, in lawful money, which, under the particular circumstances of the case, would be a j ust representative of the value, falsely expressed by the exaggerated price named in the contract.
The exception, then, can only be viewed as an objection to the value which the Commissioner, under the order, fixed on the negroes, regarding them (at the time of the contract) as property.
His whole duty was, to ascertain the facts and report the conclusion of his judgment on them. If, in doing this, he has carried out the principles of the decree, his report cannot be impugned.
It has been the uniform rule of the appellate tribunals — whose jurisdiction this Court now administers — that, unless clear mistake is shown, to sustain the Commissioner in all conclusions of fact, where his judgment is approved by the Chancellor on Circuit.— Lyles vs. Lyles, 1 Hill Ch., 76; Clark vs. Jenkins, 3 Rich. Eq , 318. If they concur, propf of a very overbearing .character is required to disturb the result which they reach. Here, no such sufficient error has been made to appear.
The appeal is dismissed, and the case remanded to the Circuit Court, that the plaintiff may there move for such orders as may be necessary to give proper effect to the decree.
Willard, A. J., concurred.